Title: To Thomas Jefferson from William Goforth, 9 October 1807
From: Goforth, William
To: Jefferson, Thomas


                        
                            May it please the President
                     
                            Coulumbia near Cincinati October the 9th. 1807
                        
                        As the office of Register of the land office for the district of Cincinati has become vacant by the decease
                            of the late Charles Kilgore Esquire, I would beg leave to recommend to the notice of the President, my son Aaron Goforth
                            to fill that vacancy, as to his fitness or qualifications to fill the office I would take liberty to say he is a man
                            of family and settled in the town of Cincinati where the office is kept,  a man of as pure morals and as free from the
                            practices of gameing and the improper use of speritous or bodied liquors as any person whatever, he is a good arithmatian,
                            acquainted with merchants accounts and surveying and I beleive is allowed to be as accurate an accountant as any among us,
                            and as to his standing in the community I would beg leave to observe that at a contested election for the office of
                            Sheriff for the county of Hamilton his fellow citizens honoured him with a large majority of their sufferages, I hope the
                            President will pardon me for laying before him the following reasons for addressing him on this occasion, First he is to
                            me a kind and affectionate son the staff and stay of myself and the partner of my youth in the decline of life. We were
                            never rich but previous to the revolutionary war our prospects were rather comfortable from a view of the property we had
                            acquired by the persevereing industery of a number of years; but that being absorbed in houses in the city of New York the
                            revolution, in a pecuniary point of view was against the intrest of my family, and Secondly I beleive he would fill the
                            office with as much attention and fidelity as any man in existence. I shall only detain the President while I wish you to
                            beleive me to be, as always, with every specie of respect your most obedient humble servant.
                        
                            William Goforth
                     
                        
                        
                            I well know great intrest is making to obtain the aforesaid office, I have been called on to sign a
                                petition for that purpose, it is an easy matter to get signers on such occasions, the first applicant from a person of
                                good standing in the community will scarcely be denied: knowing the prerogative to be in the President I shall make
                                application to the members of Congress from our state (all of whom are acquainted with our family and I beleive with
                                my son) and I flatter myself they will speak reputably of us, I shall also ask so great a favour from our venerable
                                Vice President who, I plume myself on saying has known my creed and trace of politicks near forty years.
                        
                    